Slip Op. 05-79

                   UNITED STATES COURT OF INTERNATIONAL TRADE

Before:       HONORABLE JANE A. RESTANI, CHIEF JUDGE; JUDITH M. BARZILAY;
              and RICHARD K. EATON, JUDGES
____________________________________
                                     )
TEMBEC, INC.                         )
                                     )
      Plaintiff,                     )
                                     )        Court No. 05-00028
      v.                             )
                                     )
UNITED STATES, ET AL.                )
                                     )
      Defendant.                     )
____________________________________)
                                     )
CANADIAN LUMBER TRADE                )
ALLIANCE,                            )
                                     )
      Plaintiff,                     )
                                     )        Court No. 05-00032
      v.                             )
                                     )
UNITED STATES, ET AL.,               )
                                     )
      Defendant.                     )
____________________________________)
                                     )
THE GOVERNMENT OF CANADA,            )
                                     )
      Plaintiff,                     )
                                     )        Court No. 05-00033
      v.                             )
                                     )
UNITED STATES ET AL.,                )
                                     )
      Defendant.                     )
____________________________________)

                                   MEMORANDUM ORDER

          Plaintiffs have moved to stay this case pending the outcome of an ongoing NAFTA

Extraordinary Challenge Committee (“ECC”) proceeding. Defendants oppose this motion.
Case No. 05-00028, 05-00032, 05-00033                                                  Page 2



        This Court has discretion to stay its own proceedings. See Tak Fat Trading Co. v. United

States, 24 CIT 1376, 1376-77 (2000) (citations omitted). While it is a long-standing principle

that a party plaintiff is the master of its complaint, “the power to stay proceedings is incidental to

the power inherent in every court to control the disposition of the causes on its docket with

economy of time and effort for itself, for counsel, and for litigants.” Id. (citations omitted).

Guiding its decision whether to grant a stay, the court must “maintain an even balance,” taking

into account the interests of the plaintiff, the defendant, non-parties, and even the court itself.

See Georgetown Steel Co., LLC v. United States, 27 CIT __, 259 F. Supp. 2d 1344 (2003)

(citations omitted).

        Plaintiffs argue that they have identified a number of factors warranting a stay. These

include the conservation of judicial resources, the possibility that facts relevant to this case would

change depending on the outcome of the ECC proceeding, and the expectation that the stay

would only last until approximately July or August 2005. Significantly, the Canadian Labor

Trade Alliance (“CLTA”) states that if the ECC were to reject the United States’ challenge and

Commerce were to vacate the implementation and Amendment to Orders, CLTA could possibly

dismiss certain claims. Also, CLTA argues that after the ECC acts, the nature of this case will

differ, in that there will exist either two affirmative ITC determinations or one affirmative and

one negative determination. Thus, plaintiffs argue that this court should use its discretion to

order a stay.

        Defendants, on the other hand, oppose a stay by arguing that the ultimate outcome of the

ECC proceeding will have no effect on the central issue in this case -- whether the United States
Case No. 05-00028, 05-00032, 05-00033                                                         Page 3


Trade Representative and Department of Commerce acted within their statutory authority.

Defendants also question plaintiffs’ judicial economy arguments, arguing that plaintiffs are

attempting to manipulate the system by filing separate actions before three different tribunals and

using one to stall litigation in the other. Defendants also posit that the public interest would not

be served by a stay in this matter.

         Weighing these factors, the court finds that a stay is warranted. The prospect of a refined

and possibly narrower scope of litigation, as well as the short duration of time requested for the

stay, outweigh any potential harm to defendants or to the public interest. Accordingly, it is

hereby

         ORDERED that plaintiff’s motion is granted; and it is further

         ORDERED that the proceedings in this action are stayed pending the outcome of the

ongoing NAFTA Extraordinary Challenge Committee proceeding, Secretariat File No. ECC-

2004-1904-01-USA.



                                                              ____/s/ Jane A. Restani__________
                                                                     Chief Judge Jane A. Restani


                                                              ____/s/ Judith M. Barzilay_______
                                                                     Judge Judith M. Barzilay


                                                              ____/s/ Richard K. Eaton________
                                                                     Judge Richard K. Eaton

_____July 5, 2005__________
      New York, NY